                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                            UNITED STATES DISTRICT COURT
                                   8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10      S CARL A.R. HITLER aka CARL                                       Case No. 19-05818 BLF (PR)
                                          RENOWITZKY,
                                  11                                                                        JUDGMENT
                                                             Petitioner,
                                  12
Northern District of California




                                                     v.
 United States District Court




                                  13
                                          ALAMEDA COUNTY EMPLOYEES,
                                  14
                                                             Respondent.
                                  15

                                  16

                                  17             For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  18   prejudice. Judgment is entered accordingly. The Clerk shall close the file.
                                  19             IT IS SO ORDERED.
                                  20   Dated: _December 5, 2019_                                             ________________________
                                  21
                                                                                                             BETH LABSON FREEMAN
                                                                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28


                                       Judgment
                                       \\candsj.cand.circ9.dcn\data\users\BLFALL\_cv\2012\2012_02368_Allen_v_Bayshore_Mall\12-cv-02368-JST-
                                       amended_case_scheduling_order_19-5818_Judgment.docx
